DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ZACHARY TAYLOR ZEMAN,
                            Appellants,

                                     v.

                          STATE OF FLORIDA,
                              Appellees.

                               No. 4D17-2995

                               [March 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 50-2006-CF-
001948-BXXX-MB.

   Robert A. Herce of Herce & Herce, P.A., Tampa, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court’s order summarily denying appellant’s motion
for postconviction relief and remand for further proceedings. We agree
with appellant that the trial court erred in summarily denying his claim of
newly discovered evidence without conducting an evidentiary hearing. See
Nordelo v. State, 93 So. 3d 178 (Fla. 2012). We express no opinion on the
merits.

   Reversed and remanded.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.